Citation Nr: 0508916	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-05 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel








INTRODUCTION

The appellant served on active duty from September 1972 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board remanded the case in May 1999 for further 
development, and the case was returned to the Board in 
February 2005.  


FINDINGS OF FACT

A chronic, acquired psychiatric disorder was not present in 
service or manifested until years thereafter, and the 
veteran's current acquired psychiatric disorder is not 
etiologically related to active service.  


CONCLUSION OF LAW

Psychiatric disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)]  and 
the regulations implementing it [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] are applicable to 
the appellant's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.  

In this case, through the statement of the case, supplemental 
statements of the case, and various pieces of correspondence 
from the RO to the veteran, particularly correspondence dated 
in February 2002, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or to 
provide the identifying information and any necessary 
authorization to enable the RO to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Accordingly, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records have been obtained, as have pertinent post-service 
medical records.  The Board also notes that the veteran has 
been afforded VA examinations in connection with his claim.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board also is satisfied that VA has complied 
with the duty to assist requirements f the VCAA and the 
implementing regulations.

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  Following 
compliance with the notice requirements of the VCAA, the RO 
adjudicated the veteran's claim on a de novo basis.  There is 
no reason to believe that the RO's decision would have been 
different had the claim not been previously adjudicated.  
Therefore, in the Board's opinion, the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations, and any 
procedural errors on the RO's part were harmless and non 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  




II.  Factual Background

A review of his service medical records discloses that the 
veteran was seen for a psychiatric consultation in June 1973 
secondary to disciplinary problems.  The diagnosis was 
passive aggressive personality.  No psychosis or neurosis was 
clinically noted.  An administrative discharge was 
recommended.  On separation examination in July 1973, no 
psychiatric abnormalities were clinically noted.  

VA medical records dated from June 1988 to December 1998 show 
that the veteran received mental health treatment for 
depression; polysubstance abuse, alcohol dependence; cocaine 
dependence and substance-induced mood disorder.  A June 1988 
record shows that the veteran was diagnosed with dysthymic 
disorder and alcohol abuse.  

On VA mental disorders examination in March 1997, the 
diagnostic impressions included alcohol abuse and substance 
abuse by history.  Major depression was also noted.  

An August 1998 VA hospital record reflects that the veteran 
had a history of alcohol, cocaine and marijuana dependence 
and depression.  He was admitted for substance abuse 
treatment.  It was noted that the veteran's psychiatric 
history began in 1979 or 1980 at which time he was referred 
for neck pain after a fall and was diagnosed with depression.  

VA medical records dated from July 2000 to July 2002 show 
that the veteran underwent drug rehabilitation.  A July 2000 
record notes that the veteran had a history of polysubstance 
abuse with associated depressed mood, history of suicidal and 
homicidal ideations and medical problems including 
hypertension, hiatal hernia, poor dentition, urinary 
frequency, arthritis, and chronic neck pain.  The veteran 
reported treatment for psychiatric problems "on and off" 
since 1980.  

VA medical records dated from July 2002 to April 2003 reflect 
that the veteran underwent rehabilitation for polysubstance 
and alcohol abuse.  

On VA examination in February 2003, the veteran was unable to 
provide adequate information during the interview and kept 
falling asleep.  The veteran related that he had been on 
psychiatric medication since 1979 and was discharged from 
service due to mental illness.  He stated that he had been 
unable to hold a job since his service discharge.  On mental 
status examination, the veteran was oriented to person, 
place, and partially to time with drowsiness during the 
einteview.  His affect was sleepy and tired.  It was noted 
that he provided inconsistent information during the 
interview.  His insight and judgment were impaired.  
Psychomotor retardation was noted.  The diagnostic assessment 
was hypersomnia, likely a secondary side effect of medication 
and chronic drug and alcohol dependence.  The examiner noted 
an inability to evaluate the veteran for a mental disorder 
due to the poor quality of the interview.  

On VA examination in July 2003, it was noted that the veteran 
was accompanied by his nephew who served as a historical 
informant.  The veteran was an unreliable historian and his 
level of consciousness was bordering on drowsy to stuporous.  
It was noted that the veteran was currently unemployed after 
receiving injuries following a fall at work.  On mental 
status examination, the veteran's hygiene was poor and he was 
disheveled.  The veteran was disoriented and his pace and 
persistence were slow.  He was unable to perform any 
calculations and his attention was poor.  He evidenced short-
term, intermediate, and long-term memory difficulties.  He 
had difficulty with comprehension and his speech was slurred.  
The examiner indicated that the veteran's level of cognitive 
functioning appeared to be diminished and it was suggested 
that someone be assigned to manage his funds.  The examiner 
opined that the veteran's current medical condition appeared 
to be the result of a history of polysubstance dependence and 
the result of the medications that he was presently taken.  
It was noted that the evidence was insufficient to render an 
opinion without resorting to speculation.  The diagnoses 
included polysubstance dependence (cocaine, alcohol, 
marijuana by history) and substance-induced mood disorder by 
history.  A personality disorder not otherwise specified with 
passive-aggressive straits was also diagnosed by history.  

VA medical records dated from May 2002 to August 2003 
essentially reflect ongoing treatment for chronic drug and 
alcohol dependence and hypersomnia, most likely a side effect 
of medication.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The medical evidence shows that the veteran was diagnosed 
with passive aggressive personality disorder, rather than any 
acquired psychiatric disorder during service.  The veteran 
has been unable to provide any medical evidence showing that 
any currently present acquired psychiatric disorder 
originated during service.  In addition, the July 2003 VA 
examiner was unable to relate the veteran's current 
psychiatric disability to service.  In fact, the evidence of 
record includes no medical evidence showing that depression 
or any other acquired psychiatric disorder was diagnosed 
prior to 1988 and no medical evidence of a nexus between any 
currently present acquired psychiatric disorder and his 
military service.  

In addition, although the veteran has alleged in connection 
with his claim for compensation that an acquired psychiatric 
disorder originated during active service, the history 
provided by the veteran for clinical purposes dates the onset 
of his recurrent depression to the 1980's.  In any event, as 
a lay person, the veteran is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his lay opinion, no matter how sincere, that his 
currently diagnosed psychiatric disorder was initially 
manifested in service is of no probative value.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  




ORDER

Entitlement to service connection for psychiatric disability 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


